DETAILED ACTION
This Office action is responsive to Applicant’s remarks submitted May 3, 2021. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1, 6, 7, 9, 10, 14, 21, and 22 are currently pending.

Response to Arguments
2.	Applicant’s arguments have been carefully considered, but are moot in view of the new ground(s) of rejection set forth below.

Claim Rejections - 35 USC § 103
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

6.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

7.	Claims 1, 5-7, 9, 10, 13, 14, and 18 are rejected under 35 U.S.C. 103 as obvious over U.S. Publication No. 2016/0309354 (hereinafter “Yerramalli`354”), in view of U.S. Publication No. 2018/0103458 (hereinafter “Tooher”), in further view of U.S. Publication No. 2016/0316374 (hereinafter “Xu”), and in further view of U.S. Publication No. 2013/0322352 (hereinafter “Han”).

Regarding claims 1, 10, and 14: Yerramalli`354 teaches a user device for a wireless communication system, the user device comprising:
a transceiver, configured to receive a transmission grant (TG) indicating a set of frequency resources in an unlicensed spectrum assigned for transmission to a network node, wherein the transmission grant indicates a subset of the set frequency resources assigned for performing a channel access procedure (See, e.g., [0010], [0080], [0094]-[0097], and [0103]-[0109]; a UE receives an uplink grant for transmission in unlicensed spectrum that includes portions for access procedures.);
(See, e.g., [0060]-[0067]; an outcome of the access procedure is determined.) and
wherein the transceiver is configured to transmit a first signal (S1) to the network node in the set of frequency resources according to the channel access outcome (See, e.g., [0060]-[0067]; a channel usage beacon signal, i.e. CUBS, and/or transmission data is sent in allocated resources.).
Yerramalli`354 may teach or imply (See, e.g., [0097]; note a portion of the resources is indicated for CCA), but fails to explicitly state the “[indication of] a size of the subset of the set of frequency resources.” To the extent this feature is not inherent or implied by the teachings in Yerramalli`354, Tooher nevertheless teaches a system that overlaps many of the teachings of Yerramalli`354 (See, e.g., [0006] and [0110]-[0113]; an uplink grant is received indicating a set and/or subset of resources for channel access procedures.); and further more explicitly teaches indicating a size of the subset of the set of frequency resources (See, e.g., [0114]-[0130] and/or [0134]-[0147]; note size, length, and timing indications.). It would have been obvious to one having ordinary skill in the art before the effective filing date of the application to incorporate features from the system of Tooher, such as the signaling and configuration functionality, within the system of Yerramalli`354, in order to specify resource portions. 
 Yerramalli`354 modified by Tooher does not explicitly state “wherein the subset of frequency resources is used for a narrowband channel access procedure in the unlicensed spectrum.” To the extent this feature is not inherent or implied (i.e. by virtue of a subset being narrower than the full allocation of resources) within Yerramalli`354 modified by Tooher, it is nevertheless taught in Xu (See, e.g., the abstract, [0012], [0055], [0071]-[0073]; note also figure 9.). It would have been obvious to one having ordinary skill in the art before the effective filing date of the application 
Yerramalli`354 modified by Tooher and Xu does not explicitly state wherein the size of the subset of the set of frequency resources is indicated by Control Channel Element (CCE) or Enhanced Control Channel Element (ECCE) indices. However, this feature is taught by Han (See, e.g., [0020]-[0030; note allocation based on CCE indices; note also legacy mechanisms [0004] and [0005].). It would have been obvious to one having ordinary skill in the art before the effective filing date of the application to incorporate features from the system of Han, such as the allocation functionality, within the system of Yerramalli`354 modified by Tooher and Xu, in order to delineate resources and/or account for collisions.
The rationale set forth above regarding the device of claim 1 is applicable to the node and medium of claims 10 and 14, respectively.

Regarding claims 6 and 7: Yerramalli`354 modified by Tooher, Xu, and Han further teaches wherein the transceiver is configured to transmit a second signal (S2) in the set of frequency resources according to the channel access outcome, wherein the transmission of the second signal (S2) precedes the transmission of the first signal (SI) (i.e. claim 6); and wherein the transceiver is configured to transmit the second signal (S2) in the same frequency resources as performed by the narrowband channel access procedure (i.e. claim 7) (See, e.g., Yerramalli`354: [0060]-[0067]; a channel usage beacon signal, i.e. CUBS, and/or transmission data is sent in allocated resources. See also Tooher: [0172]; and Xu: [0077].). The motivation for modification set forth above regarding claim 1 is applicable to claims 6 and 7.

Regarding claim 9: Yerramalli`354 modified by Tooher, Xu, and Han further teaches wherein the transmission of the first signal (SI) to the network node comprises at least one of: a Physical Uplink Shared Channel (PUSCH); a Physical Uplink Control Channel (PUCCH); and a Sounding Reference Signal (SRS) (See, e.g., Yerramalli`354: [0045], [0096].).

8.	Claims 21 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Yerramalli`354, in view of Tooher, in further view of Xu, in further view of Han, and in further view of one of the following: U.S. Publication No. 2017/0027002 (hereinafter “Yerramalli`002”); U.S. Publication No. 2016/0323915 (hereinafter “Liu”); and U.S. Publication No. 2016/0149676 (hereinafter “Jauh”).

Regarding claims 21 and 22: Yerramalli`354 modified by Tooher, Xu, and Han substantially teaches the device  as set forth above regarding claim 1, but does not explicitly state attempting assessment on one carrier and, depending on state, attempting on another. Therefore, Yerramalli`354 modified by Tooher and Xu fails to explicitly state “wherein the channel access procedure includes first performing a wideband channel assessment in the unlicensed spectrum and, in response to the wideband channel assessment identifying the unlicensed spectrum as busy, second performing the narrowband channel access procedure in the unlicensed spectrum and determining an idle portion of the set of frequency resources.” However, this feature is taught by Yerramalli`002 (See, e.g., [0121] and [0138].). It would have been obvious to one having ordinary skill in the art before the effective filing date of the application to incorporate features from the system of Yerramalli`002, such as the spectrum division and/or access procedure functionalities, within the system of Yerramalli`354 modified by Tooher, Xu, and Han, in order to prioritize licensed or unlicensed carriers.
(See, e.g., [0016], [0024], [0040], and [0126].). Similarly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the application to incorporate features from the system of Liu, such as the spectrum division and/or access procedure functionalities, within the system of Yerramalli`354 modified by Tooher, Xu, and Han, in order to prioritize licensed or unlicensed carriers.
As a third alternative, the said limitation is taught by Jauh (See, e.g., [0032].). Similarly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the application to incorporate features from the system of Jauh, such as the spectrum division and/or access procedure functionalities, within the system of Yerramalli`354 modified by Tooher, Xu, and Han, in order to prioritize licensed or unlicensed carriers.

Conclusion
9.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS SLOMS whose telephone number is (571)270-7520. The examiner can normally be reached on Monday-Friday 9AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ayaz Sheikh can be reached on (571)272-3795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NICHOLAS SLOMS/Primary Examiner, Art Unit 2476